NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 05/10/2022 has been entered. Claims 1-9 and 14-17 are pending in this application. Applicant’s amendments to the claims have overcome the objection previously set forth in the Non-Final Office Action mailed 02/11/2022.

Reasons for Allowance
Claims 1-9 and 14-17 are allowed.

Regarding claim 1 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a table lamp with double light-emitting lamp poles and a wireless charging board, comprising a base, a lamp arm erected from the rear of the top of the base, and two light-emitting lamp poles pivotally coupled to the top of the lamp arm, wherein the top of the lamp arm has a pivoting seat, and rear ends of the two light-emitting lamp poles are respectively and pivotally coupled to both sides of the pivoting seat, such that the two light-emitting lamp poles are situated at the same height, and the two light-emitting lamp poles are deflectable relative to the pivoting seat and placed adjacent to each other to focus the lighting or deflected sideway and spread into a fan shape to increase a lighting area, and the wireless charging board is disposed obliquely at the front of the top of the base and provided for the back of an external mobile device to be set obliquely on the wireless charging board for charging, and a display screen of the external mobile device is facing forward to facilitate users to view the display screen, and a propping plate is protruded from a bottom edge of the front of the wireless charging board and provided for abutting the bottom of the external mobile device to prevent the external mobile device from sliding, wherein the pivoting seat comprises upper and lower casings engaged with each other; the two light-emitting lamp poles comprise a light-emitting portion disposed at the front end and a pivotal plate disposed at the rear end, and the two pivotal plates have a shaft pivotally coupled between the upper and lower casings; and the upper casing or lower casing have two sets of limit recessions equiangularly arranged into an arc shape by using the shaft of each of the two pivotal plates as a center, and the two pivotal plates have an elastic protrusion configured to be corresponsive to each of the two sets of the limit recessions respectively, so that after the light-emitting portions of the two light-emitting lamp poles are deflected by using the two shafts as axes, the elastic protrusions can be latched into any one limit recession for positioning; wherein the top of the base further has a container with a siding around the container for containing an external object, and the wireless charging board is installed inside the siding at the front side of the container to form a part of the siding of the container; and wherein the propping plate is fixed and installed at the front top edge of the front siding as specifically called for the claimed combination.
The closet prior art, ZHANG (CN 107062055), does not include the combination of all the claimed limitations above, specifically two light-emitting lamp poles pivotally coupled to the top of the lamp arm, the top of the lamp arm has a pivoting seat, rear ends of the two light-emitting lamp poles are respectively and pivotally coupled to both sides of the pivoting seat such that the two light-emitting lamp poles are situated at the same height, the two light-emitting lamp poles are deflectable relative to the pivoting seat and placed adjacent to each other to focus the lighting or deflected sideway and spread into a fan shape, the wireless charging board is disposed obliquely at the front of the top of the base and provided for the back of an external mobile device to be set obliquely on the wireless charging board for charging, the pivoting seat includes upper and lower casings engaged with each other; the two light-emitting lamp poles includes a light-emitting portion disposed at the front end and a pivotal plate disposed at the rear end, and the two pivotal plates have a shaft pivotally coupled between the upper and lower casings, the upper casing or lower casing have two sets of limit recessions equiangularly arranged into an arc shape by using the shaft of each of the two pivotal plates as a center, the two pivotal plates have an elastic protrusion configured to be corresponsive to each of the two sets of the limit recessions respectively so that after the light-emitting portions of the two light-emitting lamp poles are deflected by using the two shafts as axes, the elastic protrusions can be latched into any one limit recession for positioning, a container with a siding around the container for containing an external object, and the wireless charging board is installed inside the siding at the front side of the container to form a part of the siding of the container as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the ZHANG reference in the manner required by the claims. 
In other words, the prior art of record taken as a whole does not show or suggest the combination of the details of the two light-emitting lamp poles, the details of wireless charging board, and the details of the container as claimed (see Fig.1 of the applicant’s drawings). Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Regarding claim 14 and its dependent claims, the following is an examiner’s statement of reasons for allowance: The prior art taken as a whole does not show or suggest a table lamp with double light-emitting lamp poles and a wireless charging board comprising a base, a lamp arm erected from the rear of the top of the base, and two light-emitting lamp poles pivotally coupled to the top of the lamp arm, wherein the top of the lamp arm has a pivoting seat, and rear ends of the two light-emitting lamp poles are respectively and pivotally coupled to both sides of the pivoting seat, such that the two light-emitting lamp poles are situated at the same height, and the two light-emitting lamp poles are deflectable relative to the pivoting seat and placed adjacent to each other to focus the lighting or deflected sideway and spread into a fan shape to increase a lighting area, and the wireless charging board is disposed obliquely at the front of the top of the base and provided for the back of an external mobile device to be set obliquely on the wireless charging board for charging, and a display screen of the external mobile device is facing forward to facilitate users to view the display screen, and a propping plate is protruded from a bottom edge of the front of the wireless charging board and provided for abutting the bottom of the external mobile device to prevent the external mobile device from sliding; wherein the pivoting seat comprises upper and lower casings engaged with each other; the two light-emitting lamp poles comprise a light-emitting portion disposed at the front end and a pivotal plate disposed at the rear end, and the two pivotal plates have a shaft pivotally coupled between the upper and lower casings; and the upper casing or lower casing have two sets of limit recessions equiangularly arranged into an arc shape by using the shaft of each of the two pivotal plates as a center, and the two pivotal plates have an elastic protrusion configured to be corresponsive to each of the two sets of the limit recessions respectively, so that after the light-emitting portions of the two light-emitting lamp poles are deflected by using the two shafts as axes, the elastic protrusions can be latched into any one limit recession for positioning; wherein the top of the base has a groove in a shape substantially the same as the wireless charging board, and both sides of the bottom of the wireless charging board have a pivot respectively and pivotally coupled to both sides of the front edge of the groove, so that the wireless charging board can be pivoted forward relative to the groove by using the two pivots as axes and set obliquely at the front of the top of the base or pivoted backward and folded and stacked into the groove; and a support plate installed between the wireless charging board and the groove of the base, the support plate being pivoted to the rear of the groove to abut against the back of the wireless charging board and fix angle of inclination of the wireless charging board as specifically called for the claimed combination.
The closet prior art, ZHANG (CN 107062055), does not include the combination of all the claimed limitations above, specifically two light-emitting lamp poles pivotally coupled to the top of the lamp arm, the top of the lamp arm has a pivoting seat, rear ends of the two light-emitting lamp poles are respectively and pivotally coupled to both sides of the pivoting seat such that the two light-emitting lamp poles are situated at the same height, the two light-emitting lamp poles are deflectable relative to the pivoting seat and placed adjacent to each other to focus the lighting or deflected sideway and spread into a fan shape, the wireless charging board is disposed obliquely at the front of the top of the base and provided for the back of an external mobile device to be set obliquely on the wireless charging board for charging, the pivoting seat includes upper and lower casings engaged with each other, the two light-emitting lamp poles includes a light-emitting portion disposed at the front end and a pivotal plate disposed at the rear end, the two pivotal plates have a shaft pivotally coupled between the upper and lower casings, the upper casing or lower casing have two sets of limit recessions equiangularly arranged into an arc shape by using the shaft of each of the two pivotal plates as a center, the two pivotal plates have an elastic protrusion configured to be corresponsive to each of the two sets of the limit recessions respectively so that after the light-emitting portions of the two light-emitting lamp poles are deflected by using the two shafts as axes, the elastic protrusions can be latched into any one limit recession for positioning, the top of the base has a groove in a shape substantially the same as the wireless charging board, both sides of the bottom of the wireless charging board have a pivot respectively and pivotally coupled to both sides of the front edge of the groove so that the wireless charging board can be pivoted forward relative to the groove by using the two pivots as axes and set obliquely at the front of the top of the base or pivoted backward and folded and stacked into the groove, a support plate installed between the wireless charging board and the groove of the base, and the support plate being pivoted to the rear of the groove to abut against the back of the wireless charging board and fix angle of inclination of the wireless charging board as required by the claim and there is no motivation absent the applicant’s own disclosure to modify the ZHANG reference in the manner required by the claims. 
In other words, the prior art of record taken as a whole does not show or suggest the combination of the details of the two light-emitting lamp poles, and the details of the pivoting wireless charging board (see Figs.7-12 of the applicant’s drawings). Because the prior art of record taken as a whole fails to disclose or teach the recited claimed combination, and there is no reason or motivation for modification absent the applicant's own disclosure, the claims are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. E./
Examiner, Art Unit 2875


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875